UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4755


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMIE WILLIAM SITES,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.     John Preston Bailey,
District Judge. (2:02-cr-00009-JPB-JSK-1)


Submitted:   June 29, 2016                    Decided:   July 8, 2016


Before NIEMEYER, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Kristen M.
Leddy, Research and Writing Specialist, Martinsburg, West
Virginia, for Appellant.      Stephen Donald Warner, Assistant
United States Attorney, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jamie William Sites appeals the district court’s judgment

revoking    his    supervised    release        and   sentencing   him    to   eight

months’ imprisonment.           Counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that she has

found no meritorious grounds for appeal but questioning whether

the sentence was substantively reasonable.                  Sites was advised of

his right to file a pro se supplemental brief, but has not done

so.

      “A   district     court   has     broad    discretion    when    imposing    a

sentence upon revocation of supervised release.”                   United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                   “We will affirm a

revocation sentence if it is within the statutory maximum and is

not ‘plainly unreasonable.’”            Id.     In conducting this review, we

assess     the     sentence      for     reasonableness,        utilizing      “the

procedural        and   substantive           considerations”      employed       in

evaluating    an    original    criminal        sentence.     United     States   v.

Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                   Only if a sentence

is unreasonable will we “then decide whether the sentence is

plainly unreasonable.”          Id. at 439.       A sentence that is within a

properly calculated Chapter Seven range is presumed reasonable.

Webb, 738 F.3d at 642.           We conclude that Sites fails to rebut

the   presumption        that     his     within-Guidelines        sentence       is

reasonable.

                                          2
        In   accordance     with    Anders,       we   have   reviewed        the   entire

record for any meritorious grounds for appeal and have found

none.        Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Sites, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Sites requests that a petition be filed, but

counsel      believes     that     such   a       petition    would      be   frivolous,

counsel      may   move    in    this   court      for   leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Sites.            We dispense with oral argument because the

facts    and    legal     contentions     are      adequately     presented         in    the

materials      before     this    court   and      argument      would    not   aid       the

decisional process.

                                                                                AFFIRMED




                                              3